DETAILED ACTION
This is a response to the Amendment to Application # 16/686,621 filed on March 9, 2022 in which claims 1-3, 11, 11, 18, and 20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 112(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figs. 11, 13, and 15 are small, unfocused and difficult to read.  The examiner recommends replacing these drawings with line drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1-20 contains the trademarks and trade names “representational state transfer application,” “REST,” “System for Cross-domain Identity Management,” “SCIM,” “Swagger,” “JavaScript Objection Notation,” and/or “JSON.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated 

Response to Arguments
Applicant’s arguments filed March 9, 2022, with respect to the objections to the specification; the objection to fig. 10; the objections to the claims; and the rejection of claims 1-8 under 35 U.S.C. § 103 (Remarks 16-18) have been fully considered and are persuasive. The objections to the specification; the objection to fig. 10; the objections to the claims; and the rejection of claims 1-8 under 35 U.S.C. § 103 have been withdrawn. 

Applicant's remaining arguments filed March 9, 2022 have been fully considered but they are not persuasive.

Regarding the objections to Figs. 11, 13, and 15, Applicant argues that replacement sheets have been submitted to overcome this rejection. (Remarks 17). The examiner disagrees.

The examiner is unable to read the text on the newly submitted Figs. 11, 13, and 15. Therefore, the objection to these figures is maintained. 

Regarding the rejection of claims 1-20 under 35 U.S.C. §103, Applicant argues that “the identity and meaning of any alleged trademark or trade name is clearly disclosed and explained in the specification.” (Remarks 17-18). 

citing Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). Here, the trademarks and/or trade names are being used to identify the source of the goods. Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176